         Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
________________________________________________
ERNIE HINES D/B/A COLORFUL MUSIC                 )
                  Plaintiff                      ) Action No.
v.                                               ) 19-CV-04587 (JPO)
                                                 )
ROC-A-FELLA RECORDS LLC                          )
DEF JAM RECORDINGS A DIVISION OF                 ) MEMORANDUM OF LAW
UMG RECORDINGS INC,                              ) IN SUPPORT OF
SONY MUSIC ENTERTAINMENT,                        ) MOTION FOR
SHAWN CARTER p/k/a JAY-Z and                     ) CLARIFICATION AND
TIMOTHY MOSLEY p/k/a TIMBALAND                   ) RECONSIDERATION
                  Defendants                     )
________________________________________________)




                                    ERNIE HINES D/B/A COLORFUL MUSIC
                                    By His Attorneys,


                                    Christopher Brown
                                    CB3465
                                    Brown & Rosen LLC
                                    Attorneys At Law
                                    100 State Street, Suite 900
                                    Boston, MA 02109
                                    617-728-9111 (T)
Dated: April 30, 2020               cbrown@brownrosen.com




                                       1
           Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 2 of 6




                                            I. INTRODUCTION

        Plaintiff Ernie Hines d/b/a Colorful Music (“Hines”) seek reconsideration and

clarification of this Court’s decision dated April 16, 2020 (Docket Entry 94) dismissing the case,

and granting Hines’ motion to amend the complaint against Roc-a-Fella Records LLC, UMG

Recordings, Inc., Sony Music Entertainment (collectively “the Record Labels”) Shawn Carter

(“Carter”) & Timothy Mosley (“Mosley”). Plaintiff seeks reconsideration of the fees necessary

to file an amended complaint in general, and also seeks relief from the Court’s order mandating

payment of fees to the Record Labels in order to continue this action against Carter and Mosley.1


                                          II. STANDARD OF REVIEW

        The Court has the sound discretion to determine whether a motion for reconsideration

should be granted. See Spa 77 G L.P. v. Motiva Enters. LLC, 772 F. Supp. 2d 418, 437 (E.D.N.Y.

2011). The Second Circuit established that “[t]he major grounds justifying reconsideration are an

intervening change of controlling law, the availability of new evidence, or the need to correct a

clear error or prevent manifest injustice.” Virgin Atl. Airways, Ltd. v. Nat'l Mediation Bd., 956

F.2d 1245, 1255 (2d Cir. 1992); Doe v. New York City Dep't of Social Servs., 709 F.2d 782, 789

(2d Cir. 1983); see also 11 C. Wright et al., Federal Practice and Procedure § 2810.1 (2012); 11

C. Wright et al., Federal Practice & Procedure § 2810.1 (2d ed. 1995) (noting four grounds for

granting such a motion: manifest errors of law or fact, newly discovered or previously unavailable

evidence, manifest injustice, and an intervening change in controlling law).




1
  Defendants Timothy Mosely p/k/a Timbaland (“Mosley”) and Shawn Carter p/k/a (“Jay-Z” “Carter”) have only
filed Motions alleging insufficient service of process, they not have addressed the merits of Plaintiff’s First
Amended Complaint.


                                                        2
          Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 3 of 6




       A finding of clear error and relief is “appropriate only when a court overlooks ‘controlling

decisions or factual matters that were put before it on the underlying motion’ and which, if

examined, might reasonably have led to a different result.” Corrines v. Am. Physicians Ins. Trust,

769 F. Supp. 2d 584, 593-94 (S.D.N.Y. 2011) (quoting Eisemann v. Greene, 204 F.3d 393, 395

n.2 (2d Cir. 2000)). A motion for reconsideration may be granted “where the [c]ourt has

overlooked matters . . . which might have materially influenced the earlier decision.” Motor

Vehicle Mfrs. v. N.Y. State Dep't of Envtl. Conservation, 831 F. Supp. 57, 60 (N.D.N.Y. 1993)

(The court improperly and solely relied upon plaintiff’s evidence of sulfur levels and overlooked

defendant’s evidence as to the degree and nature of sulfur levels that placed into dispute plaintiff’s

conclusions and, thus, upon reconsideration found that defendant’s evidence established that

questions of fact remain.).

                                         III. ARGUMENT

A. The Plaintiff Requests That This Court Reconsider and Clarify The Potential Dismissal
Of The Action In Regards To Shawn Carter and Timothy Mosley.


       Plaintiff seeks to reconsider the Court’s ruling that this action will also be dismissed

against Shawn Carter and Timothy Mosley if the Plaintiff does not pay the fees of the Record

Labels in this action. The Court ruled in Docket Entry 94 as follows:

               IV. Conclusion
               For the foregoing reasons, the Record Label Defendants’ motions
               to dismiss for failure to state a claim are GRANTED. Defendant
               Shawn Carter’s motion to dismiss for insufficient service of
               process is GRANTED.
               Defendant Timothy Mosley’s motion to
               set aside default and to dismiss for insufficient service of process
               is GRANTED.
               Plaintiff Hines’s motion for leave to amend is GRANTED, conditional
               on the payment of the costs and attorney’s fees incurred by the
               Record Label Defendants in filing and defending their motions to



                                                  3
          Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 4 of 6



               dismiss. Plaintiff Hines’s motion to supplement the record is
               DENIED as moot.
               Plaintiff Hines is directed to file an amended complaint within
               sixty days. Failure to comply with this deadline will result in
               dismissal with prejudice.
       For parties that have not been served (Carter and Mosley), Hines seeks to have the

dismissal reconsidered to considered “without” prejudice to refile and amend the Complaint.

Dismissal without prejudice and conditions, when service of process is the reason for dismissal,

is commonplace. See Guity v. Santos, No. 18-cv-10387 (PKC)(SDNY), Docket Entry 63. This

Court’s decision appears to state that Hines cannot continue the litigation against the unserved

defendants Carter and Mosley, unless the Record Labels fees are paid. Hence, Carter and

Mosley benefit from motion practice unrelated to their own filings. Plaintiff requests that the

Court reconsider this decision and allow the Plaintiff to continue against Mosley and Carter

without a mandate of payment to the Record Labels as a precondition. In BUI v. Industrial

Enterprises of America, Inc., 594 F. Supp.2d 364 (S.D.N.Y 2009), the Hon. Judge Marrero

dismissed (1) certain claims against one set of defendants with prejudice and (2) distinguished

those claims from a second set of defendants that had claims dismissed without prejudice in

order to protect the plaintiff’s rights against different defendants. Hines seeks relief from the

dismissal, potentially with prejudice, in regard to Carter and Mosley and seeks relief from the

condition that the Record Labels must be paid reasonable fees in order to continue the litigation

against co-defendants Carter and Mosley.

       Neither Mosley nor Carter have filed a motion addressing the merits of the Amended

Complaint (only service of process), hence Plaintiff contends that dismissal with prejudice, based

on the Record Label condition, is not warranted in this action. See Guity, No. 18-cv-10387

(PKC)(SDNY). Failure to pay the Record Labels would end Plaintiff’s claims against Carter and

Mosley despite the fact that Carter and Mosley have not sought dismissal on the merits of the


                                                  4
           Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 5 of 6




Amended Complaint. Courts have consistently held that, even when a trial court properly grants

a defendant’s motion to dismiss, the plaintiff should have at least one chance to cure the

deficiency through amendment. Rainey v. Lipari Foods, Inc., 546 F. App’x. 583, 585 (7th Cir.

2014); Bausch v. Stryker Corp., 630 F.3d 546 (7th Cir. 2010); Foster v. DeLuca, 545 F.3d 582,

584 (7th Cir. 2008). Rainey, 546 F. App’x. 583, 585 (7th Cir. 2014) (“plaintiffs generally may

amend their complaints before an answer has been filed once as a matter of right, even after a

court grants a motion to dismiss”). Even if dismissal is proper, a district court can err in

dismissing a complaint with prejudice. See Smith v. Union Pac. R. Co., 474 F. App’x 478, 481

(7th Cir. 2012) (district court correctly dismissed complaint, but erred in dismissing it with

prejudice: “Rule 15 ordinarily requires that leave to amend be granted at least once when there is

a potentially curable problem with the complaint.”); Weston v. Illinois Dep’t of Human Servs,

433 F. App’x 480, 482 (7th Cir. 2011). As Carter and Mosley have not filed motions relating to

the merits of the case, Hines requests relief from Docket Entry 94, and seeks to remove the

payment of fees to the Record Labels as a condition for continuing the litigation against Carter

and Mosley in the next sixty (60) days, effectively making the dismissal as to Carter and Mosley

“without” prejudice to refile an amended complaint.

B. The Plaintiff Requests That This Court Reconsider The Mandate Of Legal Fees In
Order To Continue The Litigation- Due To An Inability To Pay.


         Hines is an eighty-one (81) year old senior citizen without means to pay the fees2 and his

financial situation is more difficult during the coronavirus pandemic.3 Due to the inability to




2
 The Court will have to determine the reasonableness of any fees.
3
 No Affidavit is provided from Hines as Local Rule 6.3 prohibits such a filing. Hines can file an affidavit if directed
by the Court to do so.


                                                          5
          Case 1:19-cv-04587-JPO Document 98 Filed 04/30/20 Page 6 of 6




pay, Hines further requests relief from the condition of paying the Record Labels in order to

continue the litigation against Carter and Mosley be reconsidered and changed.

       In regard to the Record Labels, due to an inability to pay, Hines requests that the Court

reconsider the decision mandating payment of the fees in their totality and remove the fee, or

allow Hines to pay the fees at the conclusion of the litigation. See Brooks v. Dash, 19-1944 (JSR)

(Docket Entry 73)(After providing Dash with a six month extension to pay a sanction, the Court

afforded Dash more time to pay due to the coronavirus pandemic).

C. Plaintiff’s Intentions To Add Additional Defendants


       Hines intends to add defendants to this action. It would serve all parties to have all issues

resolved in one litigation. There are multiple copyright infringers that are associated with the

Defendants’ actions that Plaintiff intends to add to the lawsuit as the copyright violations are

ongoing and the infringing works continued to be sold.

                                       IV. CONCLUSION

       For the reasons states above, the April 16, 2020 Order (Docket Entry 94) should be

reconsidered and vacated for the reasons stated above.


                                              ERNIE HINES D/B/A COLORFUL MUSIC
                                              By His Attorneys,


                                              Christopher Brown
                                              CB3465
                                              Brown & Rosen LLC
                                              Attorneys At Law
                                              100 State Street, Suite 900
                                              Boston, MA 02109
                                              617-728-9111 (T)
Dated: April 30, 2020                         cbrown@brownrosen.com



                                                 6
